UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6500



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYTIS PENDERGRASS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-92-216, CA-01-2738-4-22)


Submitted:   May 16, 2002                   Decided:   May 28, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Waytis Pendergrass, Appellant Pro Se. Mary Gordon Baker, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Waytis Pendergrass seeks to appeal the district court’s order

denying his motion to reconsider the denial of relief under 28

U.S.C.A. § 2255 (West Supp. 2001).       We have reviewed the record and

the   district   court’s   opinion   and    find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.          See United States

v. Pendergrass, Nos. CR-92-216; CA-01-2738-4-22 (D.S.C. filed Dec.

5, 2001; entered Dec. 6, 2001).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                DISMISSED




                                     2